Case 1:19-cr-00115-ELH Document 231 Filed 03/08/21 Page 1of1
Case 1:19-cr-00115-ELH Document 230-1 Filed 03/08/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DIVISION
UNITED STATES OF AMERICA ?
V. * Criminal No.: ELH 19-0115
GARY HORTON *
* * * * * * * * * * * *
ORDER Coyf}—

The Court, having considered the Defendant’s Motion for Continuance and good

Ghnk Nero bWelng ne objector PalSect of Fre
cause having been shown iti is this gin day of March 2021, HEREBY ORDERED, felephme—

Confew.ce

that the motion is GRANTED. The existing scheduling order shall be rescinded and
316/2/,

replaced as follows:
1) A motions hearing shall be held on July 9, 2021 beginning at 10:00 a.m.;
2) A pretrial conference shall be held on July 22, 2021 at 4:30 p.m.;

3) A two-week jury trial shall commence on August 2, 2021. Cu
v Jour pr pos< ag ee in ur NSWuhers, ad verde

1s /2
ene ee “2 don Rk. Hotladar

letpsfee ELLEN L. HOLLANDER
Pent: United States District Court Judge
